Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 24, 2018

                                      No. 04-17-00005-CV

                  ESTATE OF FRANCISCO RODRIGUEZ, DECEASED,

                       From the Probate Court No 2, Bexar County, Texas
                                Trial Court No. 2015PC0654-A
                           Honorable Tom Rickhoff, Judge Presiding


                                         ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Karen Angelini, Justice
               Patricia O. Alvarez, Justice


         On January 10, 2018, this court issued its opinion and judgment; the due date for a
motion for rehearing is January 25, 2018. Before the due date, Appellant filed a first motion for
extension of time to file a motion for rehearing until February 7, 2018. See TEX. R. APP. P. 49.1,
49.8.
        Appellant’s motion is GRANTED. Appellant’s motion for rehearing is due to be filed
with this court by February 7, 2018.

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of January, 2018.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court